Title: To John Adams from John Quincy Adams, 30 December 1796
From: Adams, John Quincy
To: Adams, John



My Dear Sir
The Hague December 30 1796

The enclosed extract of a Letter from Paris, which has been communicated to me, contains certain paragraphs from the Rédacteur a newspaper used by the French Directory for their official and non-official publications. It explicitly denies as you will observe that the Directory have determined to suspend their intercourse with the Government of the United States. It is among those paragraphs which comes from an official source without being encumbered with official responsibility. It serves to unfold more clearly the motives and expectations of the French Government, as well as to corroborate the concert between them and the Enemies to the Government of the United States which I have long seen forming, of which I have often given you my opinion and the completion of which as discovering itself in this transaction was intimated to you in my last Letter—How this concert was effected, and how far its future projects extend I can easily conjecture, but it is not at present necessary to enquire. The present and immediate object of this measure is evident: to influence the choice of President in the United States, and if it cannot turn the election to embarrass the new Administration, and rally all its opponents under the standard of France. You see there is a pointed address to the minority of the House of Representatives, and an invitation to them whenever they can rise to a majority to usurp upon the Executive functions and be sure of the support of France.—The objections against “the fatal Treaty which passed only by a majority of two votes," are all taken you see from the mouths of the American opposers to the Government. The pretence that the Treaty gives the British commercial advantages and facilities for their military provisionments denied to France, though stated in general terms for the sake of possible of eluding refutation, is in such direct opposition to truth, that it only serves to shew that no scruple of morality can interpose an impediment in the political conduct of those who advance it. Yet they have not even the address or the countenance to dwell upon this article; it is the British tutelage, the british yoke upon which they lay their principal stress: they appeal to the reason of our people, and to their own triumphs to dissipate the terrors of a pusillanimous policy; it is for our own sakes that they take all this generous concern in our welfare, and they contemplate their own work in our prosperity.
And thus the American Government is to abandon the solemn engagements of the United States, and involve them in an inevitable War, which must ruin their commerce and check if not destroy their prosperity, because it suits the good-will and pleasure of the French Directory, and because France by sacrificing not only her commerce and prosperity, but millions of her own lives, and all that can render life valuable to the remainder, has obtained some triumphs which are still very far from being secured.
The violation of the British Treaty and a War with Britain therefore is what the French Government wish to provoke—The house of Representatives, is the instrument which they intend to use, and fear, the Comte d’ Avaux’s policy, fear, the fear of their displeasure the motive which they purpose to inspire. We shall see how they will succeed.
At the same time with this Letter from Paris, came the account that the Directory ordered Lord Malmesbury to withdraw within forty-eight hours. They have not however ventured to break up the negotiation entirely; every circumstance contributes, to prove that they wish to continue the War with Britain, but at the same time fear the wishes of their own People for Peace. I send you the papers containing the last papers published in the course of the negotiation. You will plainly see that they are determined to avoid a Peace if they can.
If when this and my late Letters reach you, they find you still in the service of the public, I hope they may contribute to give you some little information of utility. If you are not they can do no harm. France in that case will have answered one purpose for herself and her party, though I fondly cherish the hope that even then the ultimate objects of both will be disappointed.
Should you still hold a public Station it needs no observation on my part to convince you of the delicate situation in which the Government will be placed to preserve the firmness, the Spirit and dignity which must not be abandoned, and to avoid at the same time a rupture with France. There is but too much reason to suppose that the opposition party in America will provoke and negotiate such a rupture, rather than abandon their designs, they have acquired a footing too firm with the French Government, and much caution, much prudence much candour and moderation will be necessary to counteract prepossessions which have been artfully instilled and demonstrate interests which have been misrepresented—The friendship of France may I have no doubt be still recovered, but not by submission to her caprices or by acquiescence in her exclusive preferences.—A full, clear and explicit denial of any commercial advantages or facilities of military provisionment to the British is indispensable; for as this is the only colour of a rational complaint that they have exhibited, it is necessary as it is easy to take it completely from them.
You will find by the papers that the Expedition from Brest has sailed. Its destination is yet unknown.—The amended Constitution was yesterday reported to the National Assembly here. The discussion is to begin next week.
Your dutiful Son
John Q. Adams